 Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.7 Page 1 of 14
                                                      This Summons requires you to
                                                                                                         EY GENERALI
                                                      Please see the Notice to Respon
                                                                                                APR tr s 20Zl
Karthik Nadesan (10217)
                                                                                                  EXECUTIVE]
NaopsaN Bpcr P.C.
                                                               Server
8 E. Broadway, Suite 625
                                                               Date                 Time         :            tt-
Salt Lake City, Utah 84111
                                                               P/S
Telephone: (801) 363-l 140                                     ANDERSON INIISTIGATIONS,   INC   #PIO]39ì
Attorney for Plaintiff Milissa Neilson                                               l0
                                                               po. Box 535, slc, uT 841    877-ó19-t I   l0

               IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR
                            SALT LAKE COUNTY, STATE OF UTAH



MILISSA NEILSON, an individual,

               Plaintiff,
                                                                   SUMMONS
V

                                                               Case No. 200906698
UNIVERSITY OF UTAH HEALTH
HOSPITALS AND CLINICS, A
                                                                Judge Adam Mow
governmental entity, DOES 1-10,
individuals,

               Defendant.

THE STATE OF UTAH TO:                    University of Utah Health Hospitals and Clinics
                                         c/o President Michael Good
                                         201 Presidents Circle, Room 203
                                         Salt Lake City, Utah 84112

                                         University of Utah Health Hospitals and Clinics
                                         c/o Attorney General Sean Reyes
                                         350 North State Street, Suite 230
                                         Salt Lake City, Utah 84114


       You are hereby summoned and required to file an answer or other response to the
attached Complaint   with the Clerk of the Third Judicial District Court, Salt Lake County, 450
South State Street, Salt Lake City, Utah 841 I l, and to serve a copy of your answer or other

response upon Plaintiff s attorney, Karthik Nadesan at Nadesan Beck P.C., 8 East Broadway,

Suite 625, Salt Lake City, Utah 841I     l, within TWENTY-ONE      (21) DAYS after service of this

Summons upon you.
 Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.8 Page 2 of 14




       If you fail to file an answer or other    response to the Complaint within the time period

prescribed above, judgment by default   will   be taken against you for the relief demanded therein.

The Complaint has been filed with the Clerk of said Court and a copy of the Complaint is hereto

annexed and served upon you.




       DATED this 15th day of April,202l



                                                   Nadesan Beck P.C.



                                                   /s/ Karthik Nadesan
                                                   Karthik Nadesan
                                                   Attorneyfor Plaintiff




                                                   2
 Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.9 Page 3 of 14

Bilingual Notice to Responding Party for ln-State Summons (for compliance with URCP 4)


A lawsuit has been filed against you. You              Se ha presentado una demanda en su
must respond in writing by the deadline for            contra. Si desea que eljuez considere su
the court to consider your side. The written           lado, deberá presentar una respuesta por
response is called an Answer.                          escrito dentro del periodo de tiempo
                                                       establecido. La respuesta por escrito es
                                                       conocida como la Respuesta.
Deadline!                                              ¡Fecha límite para contestar!
Your Answer must be filed with the court               Su Respuesta debe ser presentada en el
and served on the other party within 21                tribunal y también con la debida entrega
days of the date you were served with this             formal a la otra parte dentro de 21 días a
Summons.                                               partir de la fecha en que usted recibió la
                                                       entrega formal del Citatorio.
 lf you do not file and serve your Answer by
the deadline, the other party can ask the              Si usted no presenta una respuesta ni
court for a default judgment. A default                hace la entrega formal dentro del plazo
judgment means the other party can get                 establecido, la otra parte podrá pedirle al
what they asked for, and you do not get the            juez que asiente un fallo por
chance to tell your side of the story.                  incumplimiento. Un fallo por
                                                        incumplimiento significa que la otra parte
                                                        recibe lo que pidió, y usted no tendrá la
                                                       oportunidad de decir su versión de los
                                                        hechos.

Read the complainUpetition                             Lea la demanda o petición
The Complaint or Petition has been filed               La demanda o petición fue presentada en
with the court and explains what the other             el tribunal y ésta explica lo que la otra
party is asking for in their lawsuit. Read it          parte pide. Léala cuidadosamente.
carefully.

Answer the com plainUpetition                          Cómo responder a la demanda o
You must file your Answer in writing with              petición
the court within 21 days of the date you               Usted debe presentar su Respuesta por



                        'ffi
were served with this Summons. You can                 escrito en el tribunal dentro de 21 días a
find an Answer form on the court's website             partir de la fecha en que usted recibió la
utcourts.gov/ans                                       entrega formaldel
                                                       Citatorio. Puede
                                                       encontrar el formulario
                                     Scan QR code       para la presentación      Para accesar esta págìna
                                      to visit page                                 escanee el código QR
                                                        de la Respuesta en la
                                                        página del tribunal: utcou rts. gov/ans-
                                                        span

Serve the Answer on the other party                     Entrega formal de la respuesta a la otra
You must email, mail or hand deliver a                  parte

701sGEJ Approved January 22,2018 I       B¡l¡ngual Not¡ce to Respond¡ng Party for                Page 1 of 2
Revised January 21,2021                              ln-State Summons
                                               (for compliance with URGP 4)
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.10 Page 4 of 14

Bilingual Notice to Responding Party for ln-State Summons                        (for compliance with URcP 4)



copy of your Answer to the other party (or                   Usted deberá enviar por correo
their attorney or licensed paralegal                         electrónico, correo o entregar
practitioner, if they have one) at the                       personalmente una copia de su Respuesta
address shown at the top left corner of the                  a la otra parte (o a su abogado o asistente
first page of this Summons.                                  legal, sitiene) a la dirección localizada en
                                                             la esquina izquierda superior de la primera
                                                             hoja del citatorio.

Finding help                                                 Cómo encontrar ayuda legal
The court's Finding Legal                                    Para información
Help web page                                                sobre maneras de
(utcourts.gov/help)                                          obtener ayuda legal,
provides information about      Scan QR code                 vea nuestra página de Para accesaresta página
                                 to visit page
the ways you can get legal                                    lntefnet CómO              escanee el código QR

help, including the Self-Help Center,                         Encontrar Ayuda Legal.
reduced-fee attorneys, limited legal help                    (utcou rts. gov/hel p-span)
and free legal clinics.                                      Algunas maneras de obtener ayuda legal
                                                             son por medio de una visita a un taller
                                                             jurídico gratuito, o mediante el Centro de
                                                             Ayuda. También hay ayuda legal a precios
                                                             de descuento y consejo legal breve.


                          An Arabic version of this document is available on the court's website:
                                 ,l>.9 i:d*.1¡rLyl J-c   ¡'"<*ll É:. Jr a.öJtl oi¡ cr a+.f AàA,r
    ¡!¡--Jl.      r
 o i +^: Jl ;_.¡J     J   utcourts.gov/arabic
 'oJt   ,j I å-i .. ll

A Simplified Chinese version of this document is available on the court's
website:
   x.l+ât¡,"i (ß+ rhl "IÆ i* |]i trft ül             _t.   lt fü   :                               iÉfrÏËoRü,1ÌÈ
^utcourts.gov/chinese                                                                                  l'l14F

A Vietnamese version of this document is available on the court's website
Mqt bån tiéng Viêt cùa tài liêu này có sån trên trang web cùa tòa
utcourts.gov/viet                                                                                Xin vui lòng quét mã
                                                                                                 QR (Trå lòi nhanh)dè
                                                                                                     viéng trang




701 SGEJ Approved January    22,2018 I        Bil¡ngual Not¡ce to Responding Party for                     Page 2 ol 2
Revised January 21,2021                                   ln-State Summons
                                                    (for compliance w¡th URCP 4l
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.11 Page 5 of 14




Karth ik Nadesan (l 0217)
NaoesrN Bpcr P.C.
8 E. Broadway, Suite 625
salt Lake ciry, utah 84l l l
Telephone: (801) 363-1 140
Attorney for P laintiff Milis sa Ne ilson


                  IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR
                               SALT LAKE COUNTY, STATE OF UTAII



MILISSA NEILSON, an individual,

                  Plaintiff,
                                                                     COMPLAINT
V
                                                                 Case No.
UNIVERSITY OF UTAH HEALTH
HOSPITALS AND CLINICS, A                                       Judge
governmental entity, DOES 1-10,
individuals,

                  Defendant.


          Plaintiff Milissa Neilson, through counsel, complain against Defendant University of
Utah Health Hospitals and Clinics (the "University") and Does l-10 as follows:

                                PARTIES. JURISDICTION, & VENUE

            l.      Plaintiff Milissa Neilson is an individual residing in Davis County.

            2.      Defendant University of Utah Hospital and Health Clinics is a governmental

    entity and is part of the State of Utah.

            3.      Defendants Does    I -10 are employees of the University.
            4.      This Court has subject matter jurisdiction over this action pursuant to Utah Code

    $ 63G-7-s0l(1).

            5.      Venue is proper in this Court pursuant to Utah Code $ 63G-7-502.
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.12 Page 6 of 14




                                GENERAL ALLEGATIONS

       6.      Plaintiff realleges and incorporates the preceding paragraphs of this Complaint.

       7.      Due to complications from lasik surgery and malpractice, Ms. Neilson suffers

from impaired vision and clinical depression.

       L       Ms. Neilson received mental health care from the University of Utah beginning

in approximately 2013.

       9.      In addition, Ms. Neilson received treatment for her vision from the University of

Utah beginning in approximately 2015.

        10.    From 2015 onwards, Ms. Neilson began requesting complete copies of her

medical records related to treatment of her vision from the University.

        11.    Ms. Neilson did not request or ever authorize release of her mental health
treatment records.

        12.    However, the University would either refuse          to   respond   to Ms. Neilson's
requests or would provide her      with incomplete copies of the medical records related            to

treatment of her vision.

        13. In addition, when Ms. Neilson asked for reasonable                 accommodations in

requesting her medical records due to her disabling conditions of impaired vision and clinical

depression, such as being allowed      to   request records remotely rather than      in person,   the

University refused to provide Ms. Neilson with any accommodations.

        14.    When Ms. Neilson complained to the University about its failure to provide her

with her complete medical records for treatment of her vision, the University claimed that it had

done nothing wrong and still delayed in providing Ms. Neilson with a complete copy of the

requested records.

        15. In October 2018, Ms. Neilson             finally received a copy of all of her medical
records related to the treatment of her vision at the University of Utah.



                                                 2
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.13 Page 7 of 14




           16.    On review of the records, Ms. Neilson discovered numerous errors, omissions,

 alterations, and modifications in her medical records, including:

                 (a)   Email correspondence between Ms. Neilson and her health care providers

had been deleted;

                 (b)   Content in the medical records had been modified, including manipulation

of dates, patient IDs, headers, and footers;

                 (c)   Some   of the manipulation occuned shortly after Ms. Neilson had       made

intemal complaints     to the University of Utah regarding discrimination, retaliation,         and

malpractice and appeared intended to conceal evidence supporting Ms. Neilson's complaints;

                 (d)   Unauthorized individuals had been able to access Ms. Neilson's medical

records, including her mental health records;

                 (e)   Ms. Neilson's mental health records had been combined with her other

medical records so that they were accessible by individuals not involved in providing mental

health treatment to Ms. Neilson;

                 (Ð    The University     of Utah had maintained multiple       inconsistent sets of

medical records for Ms. Neilson;

                 (g)    Some of Ms. Neilson's medical records had not been scanned into the

University of Utah's records system or had been scanned long periods of time after they were

generated so that they were not accessible      to Ms. Neilson's     healthcare providers during her

treatment;

                 (h)   Footers, headers, and dates    of   services   in the medical   records were

inconsistent or inaccurate;

                 (i)    Content   of   some medical records appeared      to have been omitted    or

deleted;




                                                  a
                                                  J
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.14 Page 8 of 14




                  C)    The medical records had been printed out on multiple occasions despite

Ms. Neilson's medical providers never printing out her records and always accessing them
electronically;

                  (k)   A   release claimed that a set     of Ms. Neilson's medical records had   been

given to Ms. Neilson's husband when he had never requested or received any medical records

from the University of Utah;

                  (l)   A blank signed       release   for Ms. Neilson's medical records was present
despite Ms. Neilson never having signed such a blank release;

                  (m)   Partially completed releases for Ms. Neilson's medical records existed and

had never been scanned into the records system despite Ms. Neilson never signing such releases;

                  (n)   Medical records for inpatient psychiatric hospitalization in a locked ward

had been inserted and modif,red so that they appeared to be for Ms. Neilson, despite the fact that

Ms. Neilson had never received such treatment;

                  (o)   Medical records for patients other than Ms. Neilson had been modified       so

that they appeared to be for Ms. Neilson;

                  (p)   Medical records showed Ms. Neilson being prescribed medications that

she had never been prescribed;

                  (q)   Medical records contained notes from treatments that Ms. Neilson had

never received;

                  G)    Forms allegedly completed by Ms. Neilson were not, in fact, completed by

her;

                  (s)   Medical records and forms requiring notarizations or witness signatures

were missin g notarizations and   si   gnatures;

                  (t)   Medical records showed that some of Ms. Neilson's health care providers

had printed out her records when those health care providers had never do so;




                                                       4
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.15 Page 9 of 14




                   (u)      Medical records had sections intentionally whited out so that information

was missing;

          l7   .   The above alterations, errors, omissions, and modifications were the result of

either negligence or, alternatively, an intentional effort by Does 1-10 to conceal evidence of

malpractice by either the University or third-party medical providers,

          18.      As a result of the alterations, errors, omissions, and modifications, Ms. Neilson

was not able to receive appropriate medical care from other providers, had her patient

confidentiality breached, and sustained signif,rcant damage to her reputation and credibility.

          19.      Ms. Neilson timely served notice of her claim on the University of Utah via

certified mail in October 2019 pursuant to the Utah Governmental Immunity Act.


                                      FIRST CAUSE OF ACTION
                                            (NeclrcnNcn)
          20.      Plaintiff realleges the allegations set forth in paragraphs I through l9 above as

set forth   fully herein.

          21.      Pursuant    to federal and state law, the University and Does 1-10 had a duty to
Ms. Neilson to prepare and maintain accurate medical records, prevent unauthorized access and

release     of those records, prevent      unauthorized tampering   or modification of the    records,

segregate and maintain additional security for mental health records, and provide Ms. Neilson

and her medical providers with timely access to the accurate, complete records.

          22.      The University and Does 1-10 breached their duties to Ms. Neilson by, among

other things: 1) wrongly modifying and deleting Ms. Neilson's medical records; 2) failing to

appropriately maintain and safeguard Ms. Neilson's medical records;                 3) allowing    the

unauthorized access and release          of Ms. Neilson's medical records; 4) allowing false and
incorrect information to be placed in Ms. Neilson's medical records, including information

falsely claiming that Ms. Neilson had received inpatient psychiatric care in a locked ward; 5)


                                                     5
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.16 Page 10 of 14




 wrongly combining Ms. Neilson's mental health treatment records with her medical records

 from other providers; 6) releasing Ms. Neilson's mental health treatment records to
 unauthorized parties; 7) failing to release Ms. Neilson's medical records to Ms. Neilson in a

 timely manner; 8) failing to timely release all relevant medical records to Ms. Neilson's non-

 University of Utah medical providers; and 9) modi$ring or concealing Ms. Neilson's medical

 records for improper purposes.

         23.       As a result of these breaches, Ms. Neilson was deprived of adequate and timely

 medical treatment, sustained damage to her reputation and credibility, and suffered emotional

 distress and suffering.

         24.       As a result of the breaches described above, Ms. Neilson is entitled to recover

 her damages in an amount to be determined at trial. distress and suffering.

         25.       Lastly, Ms. Neilson is entitled to an injunction requiring the University to

 correct, segregate, and properly safeguard Ms. Neilson's records.




                                   SECOND CAUSE OF ACTION
                                    (Bnrncu oF FTDUCTARY DurY)

         26.       Plaintiff realleges the allegations set forth in paragraphs   1 through   25 above   as

 set forth   fully herein.

         27.       Pursuant to federal and state law, the University and Does l-10 had a fiduciary

 duty to Ms. Neilson to prepare and maintain accurate medical records, prevent unauthorized

 access and release      of those records, prevent unauthorized tampering or modification of        the

 records, segregate and safeguard mental health records, and provide Ms. Neilson and her

 medicalproviders with timely access to the accurate, complete records.

         28.       The University and Does 1-10 breached their duties to Ms. Neilson by, among

 other things: 1) wrongly modifying and deleting Ms. Neilson's medical records; 2) failing to



                                                   6
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.17 Page 11 of 14




 appropriately maintain and safeguard Ms. Neilson's medical records;                3) allowing      the

 unauthorized access and release       of Ms. Neilson's medical records; 4) allowing false and
 incorrect information to be placed in Ms. Neilson's medical records, including information

 falsely claiming that Ms. Neilson had received inpatient psychiatric care in a locked ward; 5)

 wrongly combining Ms. Neilson's mental health treatment records with her medical records

 from other providers; 6) releasing Ms. Neilson's mental health treatment records                        to

 unauthorized parties; 7) failing to release Ms. Neilson's medical records to Ms. Neilson in a

 timely manner; 8) failing to timely release all relevant medical records to Ms. Neilson's non-

 University of Utah medical providers; and 9) modifoing or concealing Ms. Neilson's medical

 records for improper purposes.

         29.       As a result of these breaches, Ms. Neilson was deprived of adequate and timely

 medical treatment, sustained damage to her reputation and credibility, and suffered emotional

 distress and suffering.

         30.       As a result of the breaches described above, Ms. Neilson is entitled to recover

 her damages in an amount to be determined at trial.

         31.       In addition, Ms. Neilson is entitled to recover attorney fees and costs incurred in

 bringing this action.

         32.       Lastly, Ms. Neilson is entitled to an injunction requiring the University to

 correct, segregate, and properly safeguard Ms. Neilson's records.




                                    THIRD CAUSE OF ACTION
                                       (VrolauoN oF ADA)
         33.       Plaintiff realleges the allegations set forth in paragraphs I through 32 above   as

 set forth   fully herein.




                                                    7
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.18 Page 12 of 14




         34.       Title   II of the Americans with Disabilities Act of 1990, 42 U.S.C. $ 12132 et
 seq. (the "ADA"), requires that "no qualifìed individual with a disability shall, by reason of

 such disability, be       ...   denied the benefits of the services, programs, or activities of a public

 entity, or be subject to discrimination by any such entity."

         35.       Ms. Neilson suffers from a qualified disability as a result of her impaired vision

 and clinical depression.

         36. Ms. Neilson                sought reasonable accommodations from the University in

 requesting her medical records due to her disabilities.

         37.       The University refused to provide Ms. Neilson with any accommodation and

 retaliated against Ms. Neilson by cutting off electronic access to her medical records.

         38.       As a result, the University violated its obligations to Ms. Neilson under the
 ADA.

         39.       Due to the University's violations of the ADA, Ms. Neilson has been deprived          of
 adequate and     timely medical treatment, sustained damage to her reputation and credibility, and

 suffered emotional distress and suffering.

         40.       As a result of the breaches described above, Ms. Neilson is entitled to recover

 her damages in an amount to be determined at trial, including punitive damages, as well as her

 costs and attorney fees.



                                       FOURTH CAUSE OF ACTION
                                                 (DnrlulrroN)
         41.       Plaintiff realleges the allegations set forth in paragraphs I through 40 above   as

 set forth   fully herein.
         42.       Does 1-10 falsely published statements claiming, among other things, that Ms.

 Neilson had been hospitalized in a locked ward for inpatient psychiatric patients.

         43.       Does l-10 knew the statements were false at the time they were published.


                                                        I
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.19 Page 13 of 14




         44.      Does l-10 published the statements intentionally, willfully, and recklessly

         45.      The statements are defamatory per se or, in the altemative, directly impugn Ms.

 Neilson's integrity, virtue, and reputation and expose Ms. Neilson to public hatred, contempt,

 and ridicule.

         46.      Publication of the statements has caused Ms. Neilson to suffer special damages,

 including loss of her reputation and credibility, in an amount to be proven at trial.

         47.      Accordingly, Ms. Neilson      is entitled to judgment for     damages, including

 punitive damages, against Does l-10 for defamation in an amount to be determined at trial,

 payment    of special   damages, plus pre- and post-judgment interest, plus costs, plus punitive

 damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Milissa Neilson prays for judgment in her favor and against

Defendants as follows:

        L        As to the first cause of action, for judgment for negligence against Defendants and

in favor of Plaintiff in an amount to be determined at trial, plus reasonable costs and attorneys'

fees. In addition, Ms. Neilson is entitled to an injunction requiring the University to correct,
segregate, and properly safeguard Ms. Neilson's records.

       2.        As to the second cause of action, for judgment for breach of fiduciary duty against

Defendants and in favor of Plaintiff in an amount that     will be proven at trial, plus reasonable
costs. In addition, Ms. Neilson is entitled to an injunction requiring the University to correct,

segregate, and properly safeguard Ms. Neilson's records.

       3.        As to the third cause of action, for judgment for violation of the ADA against the

Defendants and in favor of Plaintiff in an amount that     will be proven at trial, plus costs,   plus

attorneys' fees, plus punitive damages.




                                                  9
Case 2:21-cv-00293-TC Document 2-1 Filed 05/07/21 PageID.20 Page 14 of 14




       4.        As to the fourth cause of action, for defamation against the Does l-10 and in favor

of Plaintiff in an amount that will be proven attial, plus costs, plus punitive damages.

       5.        For such other and further relief as the Court deems just and equitable under the

circumstances.




       DATED this22nd day of October,2020



                                                   N¡¡psRNBpcrP.C



                                                   /s/ Karthik Nadesan
                                                   Karthik Nadesan
                                                   Attorney for Plaintiff Milissa Neilson




                                                  l0
